                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     Case No. 2:19-CV-14184-ROSENBERG/MAYNARD

FAISAL & A, LLC & FAISAL
IBRAHIM MOHAMED,

       Plaintiffs,

v.

UNITED STATES OF AMERICA,

      Defendant.
______________________________/

     ORDER DENYING PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       This matter is before the Court on Plaintiffs’ Motion for Preliminary Injunction at docket

entry 15. Defendant filed a Response at docket entry 18. Plaintiffs did not file a Reply. Pursuant

to the parties’ agreement at docket entry 17, the Court did not set this matter for a hearing. In the

interest of expediency, the Court has taken the rendition of the background facts in this case from

the parties’ briefing papers. For the reasons set forth below, Plaintiffs’ Motion is denied.

                                        INTRODUCTION

        This is a case about the redemption of food stamps. Congress designed a food stamp

program to alleviate hunger and malnutrition among low-income households by augmenting

their ability to purchase food. 7 U.S.C. §§ 2011, 2013(a). To that end, Congress provided for the

issuance of food stamps that could be redeemed in exchange for food items from retail food

stores that have been approved for participation in the Program. 7 U.S.C. § 2013(a). As their

name suggests, “food” stamps can only be used to purchase food, which is defined as “any food

or food product for home consumption except alcoholic beverages, [and] tobacco . . . .” 7 U.S.C.
§ 2012(k). Coupons issued and used as provided in the statute are redeemed at face value by the

Secretary through the facilities of the Treasury of the United States. 7 U.S.C. § 2013(a).

         Plaintiffs’ store, Tip Top Discount in Stuart, Florida, was first authorized to accept food

 stamps, now known as Supplemental Nutrition Assistance Program (“SNAP”) benefits, in

 2009. See DE 18-1, Exhibit A - Administrative Record (“AR”). In 2018, the Department of

 Agriculture Food and Nutrition Service (“FNS”) initiated an investigation into Plaintiffs’ store.

 (AR at 38-89). From April 19, 2018, through June 27, 2018, an FNS investigator and a

 confidential informant visited the store on seven occasions to engage in transactions to

 determine whether the store was engaged in unlawful practices in violation of FNS statutes and

 regulations. Id.

         On five of the seven visits, the investigator documented SNAP violations by the

 Plaintiffs’ store. Id. A store employee allowed the confidential informant to purchase non-food

 items using SNAP benefits.1 Id. These included plastic forks, plastic spoons, straws, cups,

 bathroom tissue, and soap. Id.

         On August 28, 2018, FNS sent Plaintiffs a Letter of Charges outlining the violations

 and assessing a six-month penalty for those violations. (AR at 69-70). Plaintiffs responded to

 the Letter of Charges by indicating that the store did not sell certain products identified in the

 investigator’s report. (AR at 100). Plaintiffs argued that the prices of items purchased in one

 of the transactions did not add up to the correct total. Id. Over Plaintiffs’ objections, however,

 FNS imposed a six-month disqualification of Plaintiffs’ store from participating in the SNAP

 program on September 27, 2018. (AR 110-111). Plaintiffs administratively appealed the


1 Plaintiff has raised certain challenges towards Defendant’s evidence on this matter. The Court notes material
disputes of fact below, but sets forth certain disputed facts here for background information purposes.
                                                      2
 disqualification (See AR 119), but on April 24, 2019, FNS issued its Final Agency Decision

 upholding the disqualification. (AR 129-136). The disqualification took effect approximately

 31 days later and remains in effect as of this Order.

          On May 28, 2019, Plaintiffs filed their Complaint in this action, seeking judicial review

 of the FNS’s Final Agency Decision upholding the six-month disqualification of Plaintiffs’

 store from participation in the SNAP program. On August 30, 2019, Plaintiffs filed their

 Motion for a Preliminary Injunction.               DE 15. 2      Plaintiffs seek an Order staying the

 disqualification of Plaintiffs’ store from participating in SNAP until such time as the Court can

 conduct a trial in this action or otherwise address the matter on its merits. See DE 15-1.

                     STATUTORY AND REGULATORY BACKGROUND

          Chapter 7 of the United States Code, section 2021 provides for sanctions of retailers

 who violate SNAP regulations. In pertinent part, subsection (a)(2) of the statute permits the

 USDA to promulgate regulations pertaining to the criteria for finding a store in violation of the

 SNAP regulations, and sanctions and penalties resulting therefrom. Congress described the

 types of information that the Department could use in its evaluation of SNAP retailers:

          The Department may penalize a store on the basis of evidence that may include
          facts established through on-site investigations, inconsistent redemption data, or
          evidence obtained through a transaction report under an electronic benefit
          transfer system.

 7 U.S.C. § 2021.

          Under the authority granted to it by § 2021, USDA promulgated a series of regulations

 that govern SNAP, including 7 C.F.R. §§ 271-285. SNAP violations are of three types: (1)

2 Prior to service and notice to the Defendant in this case, Plaintiffs elected not to file a motion for temporary
restraining order (which permits injunctive relief without notice), and instead elected to only file a motion for
preliminary injunction (which does require notice). The Court denied that motion without prejudice as Defendant had
not yet appeared in this action. After Defendant appeared, Plaintiff filed the Motion presently before the Court.
                                                        3
discriminatory activity toward SNAP participants; (2) the sale of ineligible items, either

conspicuous or minor in nature; and (3) trafficking. Each category of violation, together with

the retailer’s past history and the circumstances of the violations, warrant different sanctions

under § 278.6. In this case, FNS has rendered a decision under § 278.6(e)(5), which states that

a firm should be disqualified for six months where “evidence shows that personnel of the firm

have committed violations such as but not limited to the sale of common nonfood items due to

carelessness or poor supervision by the firm’s ownership or management.” 7 C.F.R. § 278.6.

                                  STANDARD OF REVIEW

       Title 7 U.S.C. § 2023(13) provides for judicial review of a store’s disqualification from

participation with FNS’ food stamp program. A district court conducts a de novo review to

determine the validity of the administrative action at issue. 7 U.S.C. § 2023(15). The district

court “must reach its own factual and legal conclusions based on the preponderance of

evidence” and is not limited to facts solely from the administrative record. Sims v. United States

Dep’t of Agriculture, 860 F.2d 858, 862-63 (8th Cir. 1988).

      The burden of proof is placed on the store owner to prove either that violations did not

occur or that the sanction imposed was arbitrary and capricious. Poeng v. United States, 167 F.

Supp. 2d 1136, 1138 (S.D. Cal. 2001) (denying motion for stay and upholding

disqualification). If violations are proven, courts generally view the amount and scope of the

sanction with some deference as a matter within the agency’s discretion. See Kogan v. United

States, 426 F. Supp. 1064 (E.D. Mo. 1977) (upholding store’s food stamp disqualification for

selling non-food items).




                                                4
        During the pendency of any judicial review, the general rule is that the

 administrative action under review “shall be and remain in full force and effect.” 7 U.S.C. §

 2023(a)(17). If the store seeks a stay of an administrative action, the Court should consider

 two factors: first, the applicant’s likelihood of prevailing on the merits and second,

 irreparable injury. 7 U.S.C. § 2023(a)(17). When considering a motion for a stay involving

 Government action taken in the public interest, a traditional “balance of the equities”

 approach is not used, as the public interest in ensuring that limited funds are available for

 the needy recipients of the food stamp program is very strong. Kim v. United States, 822 F.

 Supp. 107, 109 (E.D.N.Y. 1993) (denying store a stay of three-year disqualification for

 selling non-food items); see also Young Jin Choi v. United States, 944 F. Supp. 323, 325

 (S.D.N.Y. 1996) (stay applicant has rigorous burden of proof when movant seeks to stay

 governmental action taken in the public interest). Put simply, the Government’s interest in

 reducing food stamp abuse through rapid disqualification is usually stronger than a store’s

 interest in remaining in the program. Food City, Inc. v. Rominger, 917 F. Supp. 364, 367 (M.D.

 Cal. 1995).

                                           ANALYSIS

       Plaintiffs have not met their burden to prove that the violations in this case “did not occur”

or that the sanction imposed was “arbitrary and capricious.” See Poeng, 167 F. Supp. 2d at 1138.

Defendant’s evidence of Plaintiffs’ violations is very substantial. E.g., AR at 38-68. Defendant

has evidence in the form of receipts reflecting the purchase of non-food items and photographs of

all of the purchased products. Id. Defendant also has evidence of the identity of Plaintiffs’ store

clerk at the time of purchase. Id. Finally, Defendant has evidence of violations even more serious

than those actually charged—when an investigator asked to exchange his food stamps for cash, he
                                                 5
was allegedly told by Plaintiffs’ clerk “he d[idn’t] know him/her well enough yet.” Id. (emphasis

added).

          Although Plaintiffs argue that the investigative evidence is unsworn, the statutes and

regulations governing this case contain no requirement that the investigator’s statements be

sworn. Plaintiffs also dispute the accuracy of some of the Defendant’s evidence, including

disputing whether some of the items purchased by the investigator are sold at Plaintiffs’ store.

Finally, Plaintiffs argue that they had internal training policies in place such that they will prevail

at trial in proving that they were neither careless nor poor in the supervision of the store clerks in

this case.3 But Defendant’s evidence (investigator reports, actual receipts, and photographic

evidence of the items purchased from the store) is strong, and the burden on Plaintiffs to obtain a

preliminary injunction is high. Defendant has evidence of many violations across a significant

period of time, and a permissible, reasonable inference from that evidence is that Plaintiffs’

supervision and training of the employees was inadequate. As a general rule, Defendant’s

administrative action should remain in full force and effect, 7 U.S.C. § 2023(a)(17), and Plaintiffs

can only obtain a stay of Defendant’s administrative action if Plaintiffs establish a likelihood of

success on the merits of their claim. E.g., Plaza Health Labs, Inc. v. Perales, 878 F.2d 577, 580

(2d Cir. 1989). Here, Plaintiffs have not shown that they are likely to succeed in proving that the

violations did not occur because of Defendant’s substantial evidence. Additionally, Plaintiffs

have not shown that they are likely to succeed in proving that Defendant’s imposed penalty was

arbitrary and capricious. For these reasons, Plaintiffs’ Motion is denied.




3 Pursuant to 7 C.F.R. 278.6(e)(5), the penalty levied in this case is based upon Plaintiffs’ careless or poor supervision
of ownership or management.
                                                            6
          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for Preliminary

Injunction [DE 15] is DENIED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 25th day of

September, 2019.



                                                  _______________________________
                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE
Copies furnished to: Counsel of Record




                                              7
